The negligence of the defendant is found by the court to have consisted in the motorman of defendant closing the door of the one-man trolley car without noticing that the plaintiff-passenger had just entered the vestibule of the car (the motorman being busy making change and watching the traffic light) and thus pinning the plaintiff's left arm at the wrist between the front edge of the door and the edge of the front part of the car.
None of the corrections asked for, which are of any material import, can be granted. Under these circumstances, upon the finding as made, the judgment for the plaintiff is the only decision which could have been reasonably reached.
   There is no error.